UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 7, 2017 Fogo de Chao, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-37450 45-5353489 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 14881 Quorum Drive, Suite 750 Dallas, TX (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (972) 361-6276 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c) Appointment of Principal Accounting Officer On April 7, 2017, the Board of Directors of Fogo de Chão, Inc. (the "Company") appointed Stacy A. Murray, the Company’s Vice President-Accounting and Controller, as Principal Accounting Officer of the Company. Ms. Murray succeeds Michael Prentiss who is now the Company’s Senior Vice President, Corporate Administration.
